Citation Nr: 1036332	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-18 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to an evaluation in excess of 10 percent for post 
operative residuals, left partial medial meniscectomy, cartilage, 
prior to April 15, 2008.

3.  Entitlement to an evaluation in excess of 30 percent for post 
operative residuals, left partial medial meniscectomy, cartilage, 
from April 15, 2008 through September 25, 2008.

4.  Entitlement to an evaluation in excess of 30 percent for post 
operative residuals, left unicompartmental knee replacement, 
since November 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to March 1995.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The issues concerning the evaluations assigned to the Veteran's 
left knee disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not show a current diagnosis of right ear 
hearing loss disability for VA purposes.

2.  The Veteran's left ear hearing loss disability cannot be 
reasonably disassociated from his military service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was not incurred in, or 
aggravated by, active military service, and sensorineural hearing 
loss cannot be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2009).


2.  Left ear hearing loss disability was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

In the present case, the RO's August 2005, September 2005, and 
July 2007 letters advised the Veteran of the foregoing elements 
of the notice requirements.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim).  With respect to the Dingess requirements, the July 2007 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary to 
establish an effective date.  Accordingly, the RO effectively 
satisfied the notice requirements with respect to the issue on 
appeal.  

The duty to assist the Veteran has also been satisfied in this 
case.  The RO has obtained the Veteran's service treatment 
records, and his identified VA and private medical treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has 
also obtained a VA medical examination and opinion concerning the 
existence and etiology of the Veteran's hearing loss.  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In 
this case, the VA examiner who conducted the May 2008 VA 
audiological examination had reviewed the Veteran's claims 
folder, including the Veteran's inservice and post service 
treatment records.  In addition, the VA examiner performed an 
audiological examination of the Veteran, which included obtaining 
a history of this condition directly from the Veteran.  Based 
upon this review and examination, the VA examiner provided an 
opinion as to the relationship between the Veteran's current 
hearing loss and his military service, and provided a supporting 
basis for the opinion provided.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion concerning the issues on appeal has been 
met.  38 C.F.R. § 3.159(c)(4).  

Finally, there is no sign in the record that additional evidence 
relevant to the issue being decided herein is available and not 
part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The duty to assist has been fulfilled.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if they are manifest 
to a compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection 
where a claimant can demonstrate "(1) that a condition was 
'noted' during service; (2) evidence of post service continuity 
of the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology."  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on 
lay evidence "to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote 
omitted).  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that "the Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence."  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Historically, the Veteran served on active duty in the Navy from 
July 1987 to March 1995.

In June 2005, he filed a claim seeking service connection for 
bilateral hearing loss disability.  He contends that he has 
hearing loss disability secondary to acoustical trauma from 
working in the engine room onboard ship for eight years while in 
the military.  

An August 2007 statement was received from the Veteran's private 
audiologist.  The private audiologist noted that she had treated 
the Veteran for bilateral hearing loss and tinnitus, and that she 
had reviewed the Veteran's records of service.  Based upon this 
review and examination, the private audiologist opined that it 
was more likely than not that the Veteran's bilateral hearing 
loss and tinnitus was directly related his military service.  In 
support of the opinion, the private audiologist noted that the 
Veteran had prolonged exposure to over 115 dBA on a regular basis 
for over six years while in the military.  The private 
audiologist also noted that the Veteran had failed a hearing test 
prior to his separation from military service, and that his post 
service career would not cause the bilateral hearing loss and 
tinnitus he was now experiencing.

In May 2008, a VA audiological examination was conducted.  The VA 
examiner noted that the Veteran's claims folder had been 
reviewed.  The report also noted the Veteran's current complaints 
of hearing loss and tinnitus, and that his greatest difficulty 
was in distinguishing speech in background noise.  The Veteran 
reported having been exposed to noise from steam turbine engines 
while on a destroyer and from landing craft diesel engines during 
his military service.  An audiological evaluation noted pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
20
LEFT
10
25
20
15
20

The report also noted findings on the Maryland CNC examination of 
96 percent in the right ear and 92 percent in the left ear.  The 
VA examiner concluded that the Veteran's hearing was within 
normal limits, bilaterally.  A May 2008 addendum to this 
examination noted the VA examiner's opinion that there was no 
hearing loss disability indicated on the Veteran's May 2008 
audiological evaluation, and therefore it was not likely that 
noise exposure in the military caused hearing loss.  A December 
2008 addendum to this examination noted that the Veteran's May 
2008 VA audiological evaluation revealed findings of hearing 
impairment in the left ear pursuant to 38 C.F.R. 3.385.  The VA 
examiner then opined that it was "not likely that noise exposure 
would cause a 92% word discrimination score in the left ear when 
hearing levels remain within normal limits in that ear."

A.  Right Ear Hearing Loss

Although requested by the RO, the Veteran has failed to produce 
any medical evidence showing a current diagnosis of right ear 
hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  
Specifically, the findings on the audiological evaluation done 
pursuant to the Veteran's May 2008 VA audiological examination 
did not show impaired hearing in the right ear which meets the 
requirements of 38 C.F.R. § 3.385.  While the Veteran's private 
audiologist stated that the Veteran currently had bilateral 
hearing loss, no evidence of audiometric testing was submitted 
with this opinion.  Moreover, the Veteran did not submit an 
authorization form for the RO to request this evidence despite 
having been asked for such by the RO in August 2005, September 
2005, and July 2007

To prevail on the issue of service connection, there must be 
competent evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (finding that a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection); McClain v. Nicholson, 21 Vet. App. 319 (2007) 
(holding that a current disability exists if the diagnosed 
disability is present at the time the claim is filed or during 
the pendency of the claim, even if the disability resolves prior 
to adjudication); Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(in the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has specifically 
limited entitlement to service connection to cases where such 
incidents have resulted in a disability).  

The Board notes that the Veteran submitted his own statements.  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue to be addressed 
by the Board.

The Board notes that the Veteran would be competent to say he has 
difficulty hearing since his active service.  Additionally, he 
can report difficulty understanding or hearing others when they 
are speaking to him.  However, service treatment records do not 
show hearing loss disability for VA purposes during active 
service.  While the Veteran has asserted he has a right ear 
hearing loss disability, and while his private audiologist 
reported some right ear hearing impairment, there is no competent 
evidence showing that the Veteran has sufficient hearing 
impairment to qualify as a disability for VA compensation 
purposes.   On the contrary, the only adequate postservice 
audiometric findings of record pertaining to the right ear show 
that the regulatory criteria for right ear hearing loss 
disability are not met.  

Accordingly, in the absence of competent medical evidence that 
right ear hearing loss disability exists, the criteria for 
establishing service connection for right ear hearing loss 
disability have not been established. 38 C.F.R. § 3.303.  
Although the Veteran contends that he has right ear hearing loss 
disability related to his service, as a layman he is not 
competent to offer opinions on medical diagnosis and causation or 
offer an opinion that his right ear hearing impairment rises to a 
disability for VA purposes.  Espiritu, 2 Vet. App. at 494-95.  

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Left Ear Hearing Loss

Based on the totality of the evidence, and with application of 
the benefit-of-the-doubt rule of 38 U.S.C.A. § 5107(b), the Board 
finds that the Veteran currently has left ear hearing loss 
disability which was incurred during his active military service.  

Initially, the Board accepts the Veteran's contentions that he 
was exposed to significant acoustical trauma during service.  
Specifically, the Veteran has reported inservice noise exposure 
from steam turbine engines while on a destroyer and from LST 
diesel engines.  In addition, an inservice February 1991 
audiological evaluation revealed findings which qualified as a 
hearing loss disability in the left ear pursuant to 38 C.F.R. § 
3.385.  Thus, the Veteran's is shown to have left ear hearing 
loss disability during service.  In addition, the May 2008 VA 
audiological examination noted current findings of left ear 
hearing loss disability.  Finally, the August 2007 private 
audiologist's opinion links the Veteran's current left ear 
hearing loss disability to his military service.  Accordingly, 
with generous application of the benefit of the doubt rule under 
38 U.S.C.A. § 5107(b), service connection for left ear hearing 
loss disability is warranted.

In reaching this conclusion, the Board has assigned no probative 
value to the December 2008 VA medical opinion.  In essence, it 
appears the VA examiner is unwilling to accept the definition of 
hearing impairment for VA purposes under 38 C.F.R. § 3.385, 
noting that, "[a] speech recognition score of 92% is considered 
to be excellent in Audiological practice and is not considered to 
be impaired hearing."


ORDER

Service connection for right ear hearing loss disability is 
denied

Service connection for left ear hearing loss disability is 
granted.


REMAND

The Veteran is seeking an increased evaluation for his service-
connected left knee disorder.  

After reviewing the Veteran's claims file, the Board finds that 
additional development is necessary in order to comply with VA's 
duties to notify and assist.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

In September 2008, the Veteran underwent a unicompartmental left 
knee replacement.  Subsequent evidence of record fails to provide 
an accurate assessment of the severity of the Veteran's left knee 
left knee disorder.

Given the passage of time since his most recent VA examination, 
the Board finds that a VA examination is necessary for the 
appropriate disposition of the issues remaining herein.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a 
Veteran is entitled to a new examination after a two-year period 
between the last VA examination and the Veteran's contention that 
the pertinent disability had increased in severity); see also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that 
VA's statutory duty to assist includes a thorough and 
contemporaneous medical examination).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence in 
support of his claim.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be taken 
by the RO with respect to the claim; and 
(d) that he is ultimately responsible for 
providing the evidence.  The Veteran and 
his representative must then be given an 
opportunity to respond.  

2.  The RO must make arrangements for the 
Veteran to be afforded the appropriate VA 
examination to determine the nature and 
extent of his service-connected post 
operative residuals, left unicompartmental 
knee replacement.  The claims folder and a 
copy of this remand must be made available 
to the examiner.  The examiner must fully 
describe all manifestations of the 
Veteran's left knee disability.  The extent 
of any incoordination, weakened movement 
and/or excess fatigability on use as a 
result of the Veteran's service-connected 
left knee disorder must be described.  To 
the extent possible, the functional 
impairment due to incoordination, weakened 
movement, pain and/or excess fatigability 
on use must be assessed in terms of 
additional degrees of limitation of motion 
of the left knee.  The examiner must 
provide an opinion as to whether the 
Veteran's subjective reports of pain are 
substantiated or are otherwise capable of 
substantiation.  The examiner must comment 
on any weakness, pain on use, or other 
symptoms during flare-ups.  The examiner 
must provide a complete rationale for all 
conclusions reached. The report must be 
typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled VA examination, and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.  Copies of all documentation 
notifying the Veteran of any scheduled VA 
examination must be placed in the Veteran's 
claims file.

4.  The RO must then adjudicate the issues 
remaining on appeal.  If any claim on 
appeal remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


